IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONNA BERVINCHAK,                           :   No. 158 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WILLIAM SPENCE, ROSEMARY                    :
CHIAVETTA, JOSHUA BARRETT, MIKE             :
BURGER, AND JOHN KEIFFER,                   :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 26th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.